Appeal by defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered March 5, 1981, convicting him of criminal possession of stolen property in the second degree and a violation of section 415-a of the Vehicle and Traffic Law, upon a jury verdict, and imposing sentence. Judgment affirmed and the case is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (subd 5). Viewing the evidence in a light most favorable to the People, we conclude that the proof is legally sufficient to sustain the convictions (see People v Barnes, 50 NY2d 375; People v Dordal, 55 NY2d 954). Mollen, P. J., Weinstein, Gulotta and Thompson, JJ., concur.